Exhibit 10.15
 
FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
THIS FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT is made on September 17,
2010 (this “Agreement”), by and between Bison Capital Equity Partners II-A,
L.P., a Delaware limited partnership, and Bison Capital Equity Partners II-B,
L.P., a Delaware limited partnership (collectively, “Purchaser”), on the one
hand, and The Center for Wound Healing, Inc., a Nevada corporation (the
“Company”), on the other hand.  Any capitalized term used but not otherwise
defined herein shall have the same meaning as set forth in the Securities
Purchase Agreement dated as of March 31, 2008 by and between Purchaser and the
Company, as amended by the First Amendment to Securities Purchase Agreement
dated as of April 16, 2009, the Second Amendment to Securities Purchase
Agreement dated February 12, 2010 and the Third Amendment to Securities Purchase
Agreement dated May 24, 2010 (as otherwise amended, the “Securities Purchase
Agreement”).
 
1.            Section 10.1 of the Securities Purchase Agreement is hereby
amended to add new Section 10.1(v), which reads as follows:
 
If the Company enters into a definitive agreement (a "Merger Agreement") with
respect to a Change of Control prior to December 31, 2010 and fails for any
reason to (a) consummate such transaction by March 31, 2011, or (b) file a proxy
statement or information statement (as applicable) in respect of the
transactions contemplated by the Merger Agreement with the Securities and
Exchange Commission within 45 days after the execution of the Merger
 Agreement."
 
2.            This Agreement amends the Securities Purchase Agreement and all
references to the Securities Purchase Agreement shall be deemed to incorporate
this Agreement.  All other terms and conditions of the Transaction Documents
shall remain in full force and effect and shall not be affected by this
Agreement.
 
3.            This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears hereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.
 
4.           Sections 14.5, 14.6, 14.7 and 14.8 of the Securities Purchase
Agreement are hereby incorporated by reference and made a part of this Agreement
mutatis mutandis, except that the references therein to “this Agreement” shall
include this Agreement.
 
5.           The Company confirms and agrees that this Agreement shall
constitute a Transaction Document under the Securities Purchase
Agreement.  Accordingly, it shall be an Event of Default under the Securities
Purchase Agreement if any representation or warranty made or deemed made by the
Company under or in connection with this Agreement shall have been incorrect in
any material respect when made or deemed made or if the Company fails to perform
or comply with any covenant or agreement contained herein.
 
 
-1-

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly signed as of the date first above written.
 
BISON CAPITAL EQUITY PARTNERS
II-A, L.P.
 
By: BISON CAPITAL PARTNERS II,
LLC, its general partner
   
By:
/s/ Douglas B. Trussler
Name:
Douglas B. Trussler
Title:
Managing Member
   
BISON CAPITAL EQUITY PARTNERS
II-B, L.P.
   
By: BISON CAPITAL PARTNERS II,
LLC, its general partner
   
By:
/s/ Douglas B. Trussler
Name:
Douglas B. Trussler
Title:
Managing Member
   
THE CENTER FOR WOUND HEALING,
INC.
   
By:
/s/ Andrew G. Barnett
Name:
Andrew G. Barnett
Title:
Chief Executive Officer



Signature Page to Fourth Amendment to Securities Purchase Agreement

 

--------------------------------------------------------------------------------

 